Title: To Thomas Jefferson from Bernard Peyton, 5 October 1820
From: Peyton, Bernard
To: Jefferson, Thomas


My Dear Sir,
Rich”d
5 October 1820
I should have done myself this pleasure by the last mail, but finding on my arrival Mr Eppes had not reached Town & not having sufficient time to execute your order for the Harpsichord strings determined to defer it until to=day.Mr Eppes has still not arrived, & as I had no blank of yours for the Farmers Bank of $2,500 instead of $3,000, was obliged to offer the note without the curtail, but addressed a note to the Directors expressing my readiness to pay $500 on a/c of that note agreeable to their former requisition if they would receive it, & allow you a Credit on the back of the note for it—they preferred however to discount the note for the full amount of $3,000, giving you another sixty days to pay the curtail, when you will bear in mind that a note for $2,500 is to be sent instead of $3,000: the discount I have paid.I had the good fortune to engage the services of Mr Stoddart, the celebrated Piano maker late from Europe, now in this City, thro’ the agency of Miss Gibbon, in selecting the strings for your Harpsichord, which I send herewith, & altho’ this City does not afford a complete set for any instrument, yet Mr S. hopes those sent will be made to answer, they are the best to be had here. I hope they may reach you safely, but they are so much more weighty than I anticipated, that I shall feel uneasy until I hear of their arrival.Your Box of Books from Mr Gelston of N. York reached me on Monday, & yesterday I forwarded them by a trusty Augusta Waggoner to Charlottesville, care of James Leitch Esqr & wish them safe to hand, as well as the Fire &  Sheet Iron before sent.You desired me to apprise you of the falling due of your $2250 note at the U.S. Bank, it will be on the 15/18th of this month:—that of $3,000 at the same Bank, on the 19/22 Novr: & that of $3,000 at the Farmers Bank on the 4/7 Decemr—If you fill up the dates of the notes, recollect it should always be on the last day of grace—When Mr Eppes comes to Town you shall be apprised of it, his agent here is George Perkins EsqrWith sincere affection Dr Sir Yours very TruelyB. PeytonTobacco $4 1/2  @ 9Flour ʺ 4 @ 4⅛Wheat 75¢Corn $2